—In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Town of Lewisboro dated March 4, 2010, awarding a public general construction contract to the respondent Milnes Co., Inc., and to direct the respondent Town of Lewisboro to award that contract to the petitioner, the petitioner appeals from a judgment of the Supreme Court* Westchester County (Zambelli, J.), entered April 9, 2010, which denied the petition and dismissed the proceeding.
Motion by the respondent to dismiss the appeal on the ground that it has been rendered academic.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is,
Ordered that the motion is granted; and it is further,
Ordered that the appeal is dismissed, as academic, without costs or disbursements. Mastro, J.P., Dillon, Eng and Chambers, JJ., concur.